



Exhibit 10.17
May 10, 2019


Tram Phi


Re: Offer of Employment
Dear Tram:
I am pleased to offer you a position with DocuSign, Inc. (the “Company”) as SVP,
General Counsel, based in our San Francisco office, reporting to me, with an
expected commencement date of June 17, 2019 (“Start Date”). This letter
supersedes and replaces the previous letter sent on May 8, 2019.


You will receive a bi-weekly salary of $13,461.54 ($350,000.00 annualized) less
applicable taxes and deductions, which will be paid in accordance with the
Company’s normal payroll procedures. In addition, you will be eligible for a
target bonus equal to 40% of your eligible compensation, subject to the terms
and conditions of the Company Incentive Plan (“CIP”) in effect for each
applicable fiscal year. The CIP plan document contains important information
including eligibility, pro-ration for employees on a leave of absence or hired
mid-year, and the measures used to track Company’s achievement of targets for
the plan year as established by management. If your employment starts December
1st or later of a specific fiscal year, your first eligibility to participate in
the CIP will not be until the following fiscal year.


The Company will also provide a one-time signing bonus of $25,000.00, less
applicable taxes and deductions. This signing bonus will be paid within 1-month
following your start date. If you elect to resign from the Company for any
reason within the first 12-months of your employment, you agree to immediately
repay a pro-rata portion of this signing bonus based on the percent of time you
were an employee within the first 12-months of your start date.


Subject to approval of the Board of Directors of the Company, or a committee
appointed by the Board, you will be eligible to receive an award of restricted
stock units (“RSUs”) representing the right to acquire shares of Common Stock of
DocuSign, Inc. with a target value of $3,000,000.00. The number of RSUs you
receive will generally be determined by dividing the target value by the average
closing stock price over a period of 10 trading days immediately prior to the
Vesting Commencement Date. The Vesting Commencement Date will typically be the
first 10th day of a month following your Start Date. Such RSUs will be subject
to the terms and conditions of: (a) the Company’s equity incentive program in
effect at the time of grant (the “Plan”), (b) an RSU Agreement, as applicable,
in the form approved by the Board or a committee of the Board, and (c)
applicable law. The RSUs will be subject to service-based requirements as set
forth in the RSU Agreement. For a general summary of the vesting terms, please
see Attachment A hereto.


As a Company employee, you will also be eligible to receive certain employee
benefits including PTO, healthcare, dental coverage, and a 401(k) plan. You
should note that the Company may modify salaries and benefits from time to time
as it deems necessary. You should be aware that your employment with the Company
is for no specified period and constitutes at-will employment. As a result, you
are free to resign at any time, for any reason or for no reason.


Similarly, the Company is free to conclude its employment relationship with you
at any time, with or without cause, and with or without notice. The Company
reserves the right to conduct background investigations and/or reference checks
on all of its potential employees. Your job offer, therefore, is contingent upon
a clearance of such a background investigation and/or reference check, if any.
Please note your Start Date is subject to change if your background check has
not been completed by Monday of the week prior to your Start Date.





--------------------------------------------------------------------------------



For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated. If you require work authorization to lawfully work in the U.S.,
this must be obtained prior to your State Date and your Start Date is subject to
change if proof of such authorization is not obtained by the Company by Monday
of the week prior to your Start Date.


You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.


Severance and Change In Control. Subject to approval of the Board of Directors
of the Company, or a committee appointed by the Board, you will also be eligible
to participate in the Executive Severance and Change in Control Plan (the "CIC
Plan") attached as Attachment B hereto.


Section 409A. All amounts paid under this letter, including the Severance and
Change in Control Benefits provided in Attachment B, shall be paid less all
applicable state and federal tax withholdings (if any) and any other
withholdings required by any applicable jurisdiction or authorized by you.
Notwithstanding any other provision of this letter whatsoever, the Company, in
its sole discretion, shall have the right to provide for the application and
effects of Section 409A of the Code (relating to deferred compensation
arrangements) and any related administrative guidance issued by the Internal
Revenue Service. The Company shall have the authority to delay the payment of
any amounts under this Agreement to the extent it deems necessary or appropriate
to comply with Section 409A(a)(2)(B)(i) of the Code (relating to payments made
to certain “specified employees” of publicly-traded companies); in such event,
any such amount to which you would otherwise be entitled during the six (6)
month period immediately following your termination of employment with the
Company will be paid in a lump sum on the date six (6) months and one (1) day
following the date of your termination of employment with the Company (or the
next business day if such date is not a business day), provided that you have
complied with the requirements for such payment. You shall be treated as having
a termination of employment under this Agreement only if such termination meets
the requirements of a “separation from service” as that term is defined in
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) and Treas. Regs. Section 1.409A-1(h), and as amplified by any other
official guidance. This letter agreement is intended to comply with the
provisions of Code Section 409A; provided, however, that the Company makes no
representation that the amounts payable under this letter will comply with Code
Section 409A and makes no undertaking to prevent Code Section 409A from applying
to amounts payable under this letter or to mitigate its effects on any deferrals
or payments made under this letter.


As a Company employee, you will be expected to abide by company rules and
regulations. You will be specifically required to sign an acknowledgment that
you have read and understand the company rules of conduct which are included in
the employee handbook which you will receive on your first day of employment.
You will be expected to sign and comply with an Employment Confidential
Information, Invention Assignment and Arbitration Agreement which requires,
among other provisions, the assignment of patent rights to any invention made
during your employment at the Company and non-disclosure of proprietary
information. The Agreement also provides that in the event of any dispute or
claim relating to or arising out of our working relationship, you and the
Company agree that all such disputes shall be resolved by binding arbitration.


To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below by May 17, 2019. This letter, along with the
agreements and plans incorporated by reference herein, set forth the terms of
your employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by an officer of the Company and by you.





--------------------------------------------------------------------------------



We look forward to working with you at DocuSign, Inc. Sincerely,
DocuSign Inc.








/s/ Daniel Springer       May 10, 2019  
Dan Springer   Date




ACCEPTED AND AGREED:
Thu Tram  Phi


________________________________ ________________________________
Legal First Name Legal Last Name


Tram   Phi


________________________________ ________________________________
        
Preferred First Name Preferred Last Name
(For all accounts)




/s/ Tram Phi     
Signature
May 10, 2019


_________________________________________
Date





--------------------------------------------------------------------------------



Attachment A


RSU Vesting Terms


As provided in more detail in the RSU Agreement, your RSUs will become “Vested
RSUs” subject to the satisfaction of a service-based requirement. Generally, 25%
of the total number RSUs awarded will have the service-based requirement
satisfied on the 12-month anniversary of the vesting commencement date, and
thereafter 1/16th of the total number of RSUs awarded will have the
service-based requirement satisfied in a series of 12 successive equal quarterly
installments following the first anniversary of the vesting commencement date
until the service-based requirement is fully satisfied on the fourth anniversary
of the vesting commencement date, subject to your continued employment or
service with the Company on each such date.


Vested RSUs will generally be delivered to you (“settled”) on a quarterly basis
(March, June, September and December).


The RSUs will be subject to the terms and conditions of the Plan and the
applicable RSU Agreement.



--------------------------------------------------------------------------------



Attachment B
DOCUSIGN, INC.
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL PLAN


This Executive Severance and Change in Control Plan (the “Agreement”) by and
between Tram Phi (“Executive”) and DocuSign, Inc., a Delaware corporation (the
“Company”) is effective on the Executive’s start date as an employee of the
Company.


RECITALS


A.The Company’s Board of Directors (the “Board”) believes it is in the best
interests of the Company and its stockholders to hire Executive and to provide
Executive with certain protections in the event of Executive’s termination of
employment or a Change in Control of the Company under certain circumstances.


B.To accomplish the foregoing objectives, the Board has directed the Company,
upon execution of this Agreement by Executive, to agree to the terms provided in
this Agreement. Capitalized terms not defined below shall have the meanings set
forth in Exhibit A or Exhibit B, as applicable.
AGREEMENT


The parties hereto agree as follows:


1.At-Will Employment. Nothing in this Agreement alters the at-will nature of
Executive’s employment. Executive and the Company remain free to terminate the
employment relationship at any time, for any reason, with or without notice.


2.Benefits Upon Qualifying Termination Outside the Change in Control Period.
Upon Executive’s Qualifying Termination outside a Change in Control Period, and
subject to the conditions in Section 5, the Company will provide Executive with
the following severance benefits:


a.Severance Pay. The Company will pay Executive a lump sum cash payment, less
all applicable withholdings and deductions, in an amount equal to:


i.6 months of Executive’s then-current base salary (ignoring any decrease in
base salary that forms the basis for Good Reason); and


ii.50% of Executive’s target annual bonus for the performance year in which the
Qualifying Termination occurs.


b.Continued Health Insurance Coverage. Provided Executive timely elects COBRA
continuation coverage, the Company will pay the COBRA premiums to continue and
maintain health care coverage for Executive and any dependents who are covered
at the time of the Executive’s termination of employment under the Company’s
group health plans. The Company will make such payments until the earliest of:
(i) 6 months following the Qualifying Termination date; (ii) the date when
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
Executive ceases to be eligible for COBRA continuation coverage for any reason.
Notwithstanding the foregoing, if the Company determines in its sole discretion
that it cannot pay the COBRA premiums without potentially incurring financial
costs or penalties under applicable law, the Company may pay Executive a taxable
cash payment equal to the amount that the Company would have otherwise paid for
COBRA premiums (based on the premium for the first month of coverage), which
payment will be made regardless of whether Executive or Executive’s eligible
dependents elect COBRA continuation coverage and will be paid in monthly
installments on the same



--------------------------------------------------------------------------------



schedule and over the same time period that the COBRA premiums would otherwise
have been paid on behalf of Executive.


c.Equity Vesting Acceleration. The vesting of each of Executive’s then-
outstanding equity compensation awards granted under any of the Company’s equity
incentive plans will accelerate as to the number of shares subject to each such
award that would have become vested, in the ordinary course, within the first 6
months following Executive’s termination date, effective on Executive’s date of
termination. For purposes of clarity, if any restricted stock unit award that
Executive holds contains a condition requiring the occurrence of a liquidity
event (such as an initial public offering or a change in control) as a condition
to settlement, this accelerated vesting provision will not result in a waiver of
such liquidity event condition, but will apply to any separate service-based
vesting requirement contained in the award.


Subject to the payment timing rules contained in Exhibit B, any severance
payments and benefits under this Section 2 will be paid on the later of (x) 10
business days after the effective date of the Release and (y) the date of
Executive’s Qualifying Termination.


3.Qualifying Termination During the Change in Control Period. Upon Executive’s
Qualifying Termination during the Change in Control Period, and subject to the
conditions in Section 5, the Company will provide Executive with the following
severance benefits:


a.Severance Pay. The Company will pay Executive a lump sum cash payment, less
all applicable withholdings and deductions, in an amount equal to:


i.12 months of Executive’s then-current base salary (ignoring any decrease in
base salary that forms the basis for Good Reason); and


ii.No target annual bonus for the performance year in which the Qualifying
Termination occurs (this means no pro rata or partial annual bonus payment will
be owed).


b.Continued Health Insurance Coverage. Provided Executive timely elects COBRA
continuation coverage, the Company will pay the COBRA premiums to continue and
maintain health care coverage for Executive and any dependents who are covered
at the time of the Executive’s termination of employment under the Company’s
group health plans. The Company will make such payments until the earliest of:
(i) 12 months following the Qualifying Termination date; (ii) the date when
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
Executive ceases to be eligible for COBRA continuation coverage for any reason.
Notwithstanding the foregoing, if the Company determines in its sole discretion
that it cannot pay the COBRA premiums without potentially incurring financial
costs or penalties under applicable law, the Company may pay Executive a taxable
cash payment equal to the amount that the Company would have otherwise paid for
COBRA premiums (based on the premium for the first month of coverage), which
payment will be made regardless of whether Executive or Executive’s eligible
dependents elect COBRA continuation coverage and will be paid in monthly
installments on the same schedule and over the same time period that the COBRA
premiums would otherwise have been paid on behalf of Executive.


c.The vesting of each of Executive’s then-outstanding compensatory equity awards
granted under any of the Company’s equity incentive plans will accelerate in
full. In order to accommodate this potential accelerated vesting, if Executive
experiences a Qualifying Termination within 90 days prior to a Change in
Control, any then-unvested compensatory equity awards will not terminate with
respect to shares that have not vested as of Executive’s termination date until
6 months and one day after Executive’s termination date.





--------------------------------------------------------------------------------



Subject to the payment timing rules contained in Exhibit B, any severance
payments and benefits under this Section 3 will be paid on the latest of (x) 10
business days after the effective date of the Release, (y) the date of
Executive’s Qualifying Termination, and (z) the date of the Change in Control.


4.Change in Control Acceleration. In the event of a Change in Control without a
Qualifying Termination, the vesting of each of Executive’s then-outstanding
equity compensation awards granted under any of the Company’s equity incentive
plans will accelerate as to 25% of any then-unvested shares subject to each such
award as of immediately prior to the Change in Control subject to Executive’s
continued employment through the Change in Control.


5.Limitations and Conditions on Termination Benefits


a.Release Prior to Payment of Benefits. In order to be eligible to receive any
benefits under Sections 2 or 3, Executive must (i) execute and return a general
waiver and release, in a form provided by the Company and reasonably acceptable
to Executive, of all employment related obligations of and claims and causes of
action against the Company (a “Release”), to the Company within the applicable
time period set forth therein and (ii) not revoke the Release within the
revocation period (if any) set forth therein; provided, however, that in no
event may the applicable time period or revocation period extend beyond sixty
(60) days following Executive’s termination date.


b.Income and Employment Taxes. Executives agrees that Executive will be
responsible for any applicable taxes of any nature (including any penalties or
interest that may apply to such taxes) that the Company reasonably determines
apply to any payment made hereunder, that Executive’s receipt of any benefit
hereunder is conditioned on Executive’s satisfaction of any applicable
withholding or similar obligations that apply to such benefit, and that any cash
payment owed hereunder will be reduced to satisfy any such withholding or
similar obligations that may apply.


c.Related Matters. Executive further acknowledges and agrees that as a condition
to receipt of any severance benefits, Executive must (i) comply with Executive’s
obligations under Executive’s At-Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement; and (ii) resign from all officer
and director positions with the Company and/or any affiliate (unless otherwise
requested by the Company). 
d.Section 409A and Section 280G. Executive and the Company understand that
payments under this Agreement may be subject to Sections 409A and 280G of the
Code, and the parties agree to abide by the Section 409A and Section 280G
provisions contained in Exhibit B to this Agreement.


6.Miscellaneous Provisions.


a.Interaction with Other Benefits. In the event that Executive would be entitled
to a greater level of payments or benefits under the terms and conditions of an
individual equity compensation award, offer letter or other employment-related
agreement, or a severance plan or policy provided by the Company or its
successor, but for the existence of this Agreement, Executive shall be entitled
to receive the greater of the payments and benefits provided for hereunder or
the benefits under such other agreement, plan or policy subject to the
applicable terms and conditions thereof.


b.Complete Agreement. This Agreement supersedes any agreement (or portion
thereof) concerning similar subject matter dated prior to the date of this
Agreement, and by execution of this Agreement both parties agree that any such
predecessor agreement (or portion thereof) shall be deemed null and void;
provided that, for clarification purposes, this Agreement shall not affect any
agreement between the Company and Executive regarding intellectual property
matters, non-solicitation or non- competition restrictions or confidential
information. The parties further agree that this Agreement does not supersede
the provisions of Executive’s offer letter or employment agreement with the
Company



--------------------------------------------------------------------------------



which do not address termination or severance benefits or Executive’s At-Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement.


c.Waiver. No provision of this Agreement may be waived unless the waiver is
agreed to in writing and signed by Executive and by an authorized officer of the
Company. No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement shall be considered a waiver at another
time.


d.Successors and Assigns. This Agreement is personal to Executive and will not
be assignable by Executive otherwise than by will or the laws of descent and
distribution. This Agreement will inure to the benefit of and be binding upon
the Company and its successors and assigns. From and after a Change in Control,
the term “Company” when used in this Agreement will also be read to include any
entity that actually employs Executive, if different from the Company.


e.Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions, and the parties hereto submit to the
exclusive jurisdiction of the state and federal courts of the State of
California.


f.Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


g.Notice. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to Executive shall be addressed to
Executive at the home address which Executive most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of the Board.


h.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument, and facsimile and electronic signatures shall be equivalent
to original signatures.


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written below.




DOCUSIGN, INC.




/s/ Daniel Springer


Date: May 10, 2019




TRAM PHI




/s/ Tram Phi


Date: May 10, 2019





--------------------------------------------------------------------------------



EXHIBIT A
DEFINITIONS


“Cause” will mean the occurrence of one or more of the following:


i.Executive’s willful and continued failure to perform the duties and
responsibilities of Executive’s position after there has been delivered to
Executive a written demand for performance from the Company which describes the
basis for the Company’s belief that Executive has not substantially performed
Executive’s duties and provides Executive with thirty (30) days to take
corrective action;


ii.any act of personal dishonesty taken by Executive in connection with
Executive’s responsibilities as an employee of the Company with the intention or
reasonable expectation that such action may result in substantial personal
enrichment of Executive;


iii.cutive’s conviction of, or plea of nolo contendere to, a felony;


iv.Executive’s commission of any tortious act, unlawful act or malfeasance which
causes or reasonably could cause (for example, if it became publicly known)
material harm to the Company’s standing, condition or reputation;


v.any material breach by Executive of the provisions of the At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement or
other improper disclosure of the Company’s confidential or proprietary
information;


vi.a breach of any fiduciary duty owed to the Company by Executive that has or
could reasonably be expected to have a material detrimental effect on the
Company’s reputation or business; or
vii.Executive (A) obstructing or impeding; (B) endeavoring to influence,
obstruct or impede, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause.”


“Change in Control” will have the meaning set forth in the Company’s Amended and
Restated 2011 Equity Incentive Plan.


“Change in Control Period” means the period beginning 90 days prior to and
ending on the 24- month anniversary of the effective date of a Change in
Control.


“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended together with any analogous provisions of applicable state law.


“Code” means Internal Revenue Code of 1986, as amended, and the Treasury
regulations and formal guidance promulgated thereunder, each as may be amended
or modified from time to time.




“Good Reason” for Executive’s resignation of employment will exist following the
occurrence of any of the following without Executive’s express written consent:


i.a material reduction in Executive’s duties or responsibilities without
Executive’s consent, provided that neither a change in title, nor a change in
Executive’s reporting relationships by virtue of the Company being acquired or
made part of a larger entity (as, for example, where the Company becomes a
subsidiary or operating unit of the acquiring corporation following a Change in



--------------------------------------------------------------------------------



Control) will be deemed a “material reduction” in and of itself unless
Executive’s new duties and responsibilities are materially reduced from the
prior duties and responsibilities;


ii.a material reduction in Executive’s base compensation, unless such reduction
is made in connection with a similar action affecting all senior executives; or


iii.a relocation of Executive’s principal place of employment to a place that
increases Executive’s one-way commute by more than fifty (50) miles as compared
to Executive’s then-current principal place of employment immediately prior to
such relocation.


In order to resign for Good Reason, Executive must provide written notice to
Board within 90 days after the first occurrence of the event giving rise to Good
Reason setting forth the basis for Executive’s resignation, allow the Company at
least 30 days from receipt of such written notice to cure such event, and if
such event is not reasonably cured within such period, Executive must resign
from all positions Executive then holds with the Company not later than 30 days
after the expiration of the cure period.


“Qualifying Termination” shall mean the termination of Executive’s employment by
the Company without Cause or by Executive with Good Reason.



--------------------------------------------------------------------------------



EXHIBIT B


SECTION 409A AND SECTION 280G MATTERS




1. Section 409A


It is intended that the Agreement shall comply with the requirements of Section
409A of the Code, and any payments hereunder are intended to be exempt from, or
if not so exempt, to comply with the requirements of Section 409A of the Code,
and this Agreement shall be interpreted, operated and administered accordingly.
To the extent that any provision of the Agreement is ambiguous, but a reasonable
interpretation of the provision would cause any payment or benefit to comply
with or be exempt from the requirements of Section 409A of the Code, Executive
and the Company intend the term to be interpreted as such in order to avoid
adverse personal tax consequences under Section 409A.


No severance or other payments or benefits otherwise payable to Executive upon a
termination of employment under the Agreement or otherwise will be payable until
Executive has a “separation from service” as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder.


If the period during which Executive may sign the Release begins in one calendar
year and ends in the following calendar year, then no severance payments or
benefits that that would constitute deferred compensation within the meaning of
Section 409A of the Code will be paid or provided until the later calendar year.


The severance payments and benefits under the Agreement are intended to satisfy
the exemptions from application of Section 409A of the Code provided under
Treasury Regulations Sections 1.409A- 1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if such exemptions are not available and Executive is a
“specified employee” within the meaning of Section 409A of the Code at the time
of Executive’s separation from service, then, solely to the extent necessary to
avoid adverse personal tax consequences under Section 409A of the Code, any
payments payable under the Agreement on account of a separation from service
that would constitute deferred compensation within the meaning of Section 409A
of the Code and that would (but for this provision) be payable within 6 months
following the date of termination, shall instead be paid on the next business
day following the expiration of such six month period or, if earlier, upon
Executive’s death. Each installment payment under the Agreement is a “separate
payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i).


Section 280G


If any payment or benefit (including payments and benefits pursuant to the
Agreement) that Executive would receive in connection with a Change in Control
from the Company or otherwise (a “Transaction Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Company shall cause to be determined, before
any amounts of the Transaction Payment are paid to Executive, which of the
following two alternative forms of payment would result in Executive’s receipt,
on an after-tax basis, of the greater amount of Transaction Payments
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payments (a “Full Payment”), or (2) payment of only a portion of the
Transaction Payments so that Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”). For purposes of
determining whether to make a Full Payment or a Reduced Payment, the Company
shall cause to be taken into account all applicable federal, state, local and
foreign income and employment taxes and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes).
If a Reduced Payment is made,



--------------------------------------------------------------------------------



(x) Executive shall have no rights to any additional payments and/or benefits
constituting the forfeited portion of the Full Payment, and
(y) reduction in payments and/or benefits will occur in the manner that results
in the greatest economic benefit for Executive. If more than one method of
reduction will result in the same economic benefit, the items so reduced will be
reduced pro rata. Notwithstanding the foregoing, if such reduction would result
in any portion of the Transaction Payments being subject to penalties pursuant
to Section 409A that would not otherwise be subject to such penalties, then the
reduction method shall be modified so as to avoid the imposition of penalties
pursuant to Section 409A as follows: (A) Transaction Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Transaction Payments that are not contingent on
future events; and (B) Transaction Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Transaction Payments that are not deferred compensation within the meaning of
Section 409A. In the event that acceleration of vesting of any equity
compensation awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of Executive’s equity
awards. In no event will the Company or any stockholder be liable to Executive
for any amounts not paid as a result of the operation of this provision.


The professional firm engaged by the Company for general tax purposes as of the
day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Exhibit B. If the professional
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such professional firm required to be made
hereunder.


The professional firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within a reasonable period after the date on which
Executive’s right to a Transaction Payment is triggered or such other time as
reasonably requested by the Company or Executive. If the professional firm
determines that no Excise Tax is payable with respect to the Transaction
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with detailed supporting calculations of its
determinations that no Excise Tax will be imposed with respect to such
Transaction Payment. Any good faith determinations of the professional firm made
hereunder shall be final, binding and conclusive upon the Company and Executive.


Notwithstanding the foregoing, if the Company is privately held as of
immediately prior to a Change in Control and it is deemed necessary by the
Company to avoid any potential imposition of the adverse tax results provided
for by Sections 280G and 4999 of the Code, then as a further condition to any
payment or benefit provided for in the Agreement or otherwise, the Company may
require Executive to submit any payment or benefit provided for in the Agreement
or from any other source that the Company reasonably determines may constitute
an “excess parachute payment” (as defined in Section 280G(b)(1) of the Code) for
approval by the Company’s stockholders prior to the Closing of the Change in
Control in the manner required by the terms of Section 280G(b)(5)(B) of the
Code, so that no payments or benefits will be deemed to constitute a “parachute
payment” subject to the excise taxes under Sections 280G and 4999 of the Code.

